OPINION AND ORDER
Movant, Kenneth R. Witt, whose KBA member number is 85310 and whose bar roster address is 1212 Hickory Street, Hy-den, Kentucky 41749, was admitted to the practice of law in this Commonwealth on October 16, 1994. The KBA currently has pending against Movant a single count charge (KBA File No. 11945). Movant has now moved this Court pursuant to SCR 3.480(2) to impose the agreed upon sanction of a public reprimand for the behavior giving rise the disciplinary charge.
On June 19, 2004, a cousin of Movant’s ex-wife overheard an argument between Movant and his ex-wife. The cousin telephoned the police, who encountered Mov-ant as he drove to his ex-wife’s house. The police stopped and questioned Mov-ant, then continued on to the ex-wife’s house. While the officers were at the house, Movant drove by and fired multiple gunshots into the air. The police pulled Movant over some time later. He was intoxicated and had in his possession two loaded handguns and a loaded shotgun.
Movant was arrested and charged with DUI, carrying a concealed deadly weapon, and twelve counts of first-degree wanton endangerment. In December 2004, Movant resolved the charges by pleading guilty to one count each of first offense DUI, and disorderly conduct. Movant’s conduct and criminal conviction resulted in the issuance of a one count charge alleging a violation *549of SCR 3.130-8.3(b), which states that it is professional misconduct for a lawyer to commit a “criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects....”
Movant admits that he drove under the influence of alcohol and that he was carrying three guns, and that he fired shots into the air in anger following a domestic dispute. Movant also admits that his behavior violated SCR 3.130-8.3(b).
The motion is before the Court under SCR 3.480(2), which allows a member of the KBA to terminate disciplinary investigations and proceedings with a negotiated sanction. The KBA’s response indicates that it has agreed to the sanction proposed by Movant. Under the Rule, the Court may choose either to approve the proposed sanction or may remand the case for a hearing or other proceedings as it sees fit. Because Movant’s proposed sanction is appropriate in light of the circumstances, the Court approves his proposed public reprimand.
Accordingly, it is hereby ORDERED that:
1. Movant, Kenneth R. Witt, is publicly reprimanded for his conduct.
2. Pursuant to SCR 3.450, Movant is directed to pay the costs associated with this proceeding in the amount of $60.42, for which execution may issue upon finality of this Opinion and Order.
All sitting. All concur.
ENTERED: November 21, 2007.
/s/ Joseph E. Lambert CHIEF JUSTICE